Citation Nr: 1201955	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back pain, originally claimed as a back condition.

2.  Entitlement to service connection for low back pain, originally claimed as a back condition.

3.  Entitlement to service connection for the residuals of a broken finger.

4.  Entitlement to service connection for limitation of motion of the right hand.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and a nervous condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1984.  He also had unspecified periods of service including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service while serving in the United States Army Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's request to reopen his claim for service connection for low back pain, and for service connection for the residuals of a broken finger, limitation of motion of the right hand, and for an acquired psychiatric disorder to include depression and a nervous condition.  

The Veteran has been diagnosed with generalized anxiety and a major depressive disorder.  See the private treatment records dated in April 2006 from the Sacred Heart Clinic, and September 2006 from Inspira Psychotherapeutic Institute and the June and October 2007 VA medical treatment records.  In this regard, the Board considers the Veteran's claim for service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of service connection for low back pain, the residuals of a fracture of the finger and right hand limitation of motion, and for an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for low back pain in an August 2001 rating decision.  Although notified of the denial, the Veteran did not perfect an appeal of that decision.

2.  Evidence received since the final August 2001 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for low back pain.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision is final with respect to the Veteran's service connection claim for low back pain.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).  

2.  New and material evidence has been received since the last prior final denial of the Veteran's service connection claim for low back pain in August 2001.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claim for low back pain, and directing further development of his service connection claims on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for Low Back Pain 

The Veteran has asserted that he currently experiences a low back pain that is due to his military service.  See the Veteran's October 2000 and June 2007 claims.

The AOJ originally denied service connection for the Veteran's low back pain in the August 2001 rating decision.  The AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  Although the Veteran submitted a notice of disagreement (NOD) with that decision, he did not perfect his appeal of those claims by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement) after the AOJ sent him a July 2002 statement of the case (SOC).  Therefore, the August 2001 AOJ rating decision is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103.  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Veteran filed a claim to reopen his previously denied claim for low back pain in June 2007.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996) (overruled on other grounds); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, in the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In the prior final rating decision of August 2001, the AOJ denied the Veteran's claim for service connection for low back pain because there was "no evidence of a current disability for which service connection may be established."  At that time, the AOJ had obtained the Veteran's STRs which revealed that he had experienced low back pain in January 1984, secondary to a back injury.  However, there was no evidence of any further treatment or residuals of this incident.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final August 2001 rating decision.  In this regard, the AOJ has obtained VA medical treatment records which indicate treatment for low back pain beginning in June 2007 with a history of prior symptoms, diagnosed as "motor neuron disease" and "spondylosis."  The Veteran's VA medical treatment records also indicated that he reported treatment for low back pain with morphine during a year of service in Afghanistan, which ended in March 2007.  See the June 2007 VA medical treatment record.  The Veteran has also submitted private treatment records, including one dated in April 1994 from Dr. C. Fernandez Rosa, which indicated a diagnosis of lumbosacral strain and a private treatment record dated in April 2006 from the Sacred Heart Clinic that indicates a history of low back pain.  He submitted a copy of a November 1994 claim from the Puerto Rico State Insurance Fund, which recorded a report of a labor accident affecting his waist.  

The Veteran's claim for service connection for low back pain was previously denied in August 2001 due to the failure of the Veteran to submit evidence of a current back condition.  As such, it is clear that the Veteran has provided new evidence of diagnosis of and treatment for a low back disability.  Therefore, this evidence is new and material and raises a reasonable possibility of substantiating his claim within the meaning of 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. at 118-19 (new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion).  As new and material evidence has been received, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for service connection for low back pain is reopened.  To this extent, the appeal is granted.  


REMAND

In order to address the merits of the Veteran's claims, the Board finds that additional development of the evidence is required.  

The Veteran experienced active military service from October 1981 to October 1984; however, the AOJ has also obtained STRs indicating that the Veteran had subsequent Army Reserve service, which may also have included some periods of active military service as well as active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) service relevant to his service connection claims.  See also the Veteran's June 2007 VA medical treatment record (wherein the Veteran indicated that he had returned after a year of service in Afghanistan in March 2007).  As noted above, the Veteran has claimed that his current low back disability is due to his military service, and also that he received some treatment for his back during a period of active service prior to March 2007.  Id.  He has also asserted that he fractured his finger in 1986 during "training in Fort Gordon, GA."  See the Veteran's June 2007 claim and October 2007 NOD.  The Veteran has also indicated certain acquired psychiatric disorder symptoms may be related to his year of service in Afghanistan.  See the June 2007 VA medical treatment record.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  VA law provides that active military, naval, or air service includes any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active service also includes a period of inactive duty training during which an individual was disabled or dies from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  The VA General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  The Court has also held that VA service connection compensation presumptions do not apply to ACDUTRA or INACDUTRA service.  Biggins, 1 Vet. App. at 477-78; see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (where the Court held that regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation, were inapplicable to claims based upon ACDUTRA service).  

Therefore, with regard to proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), the notice letter sent by the AOJ to the Veteran in July 2007 was insufficient.  The VCAA letter of record did not address the Veteran's ACDUTRA or INACDUTRA periods of service.  A remand is required to provide proper VCAA notice as required regarding the Veteran's ACDUTRA and INACDUTRA periods of service.  The AOJ should send the Veteran a VCAA notice letter that notifies the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate his service connection claims based on ACDUTRA and INACDUTRA service.  The notice should further indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Second, the AOJ must also undertake further efforts to obtain relevant service treatment records (STRs) and service personnel records (SPRs).  In this regard, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  VA is required to obtain STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  

In this regard, the Veteran has asserted that his residuals of a finger injury and right hand limitation of motion are due to a training injury incurred in 1986 at Fort Gordon, Georgia.  See the Veteran's June 2007 claim.  He has also asserted relevant treatment for his low back pain during a period of active service prior to March 2007, and also that certain acquired psychiatric disorder symptoms may be related to a period of active duty Army Reserve service.  See the June 2007 VA medical treatment record.  

A review of the claims file reveals that the AOJ has obtained treatment records from the Veteran's active service from October 1981 to October 1984, as well as certain STRs from subsequent reserve service.  The Veteran has also submitted certain STRs from his Army Reserve service.  However, the record indicates that further relevant treatment records may be available and the AOJ has not obtained the Veteran's all relevant STRs and service personnel records (SPRs).  As certain evidence indicates that currently claimed conditions may be connected to a period of active service or of ACDUTRA or INACDUTRA service, the AOJ should attempt to obtain the Veteran's complete STRs and SPRs for the Veteran's Army Reserve service after October 1984.  The AOJ should specifically attempt to obtain any relevant records pertaining to alleged service in 1986 at Fort Gordon, Georgia, as well as any records from the alleged year of service prior to March 2007.  In addition, the AOJ should attempt to obtain as complete a record as possible of the Veteran's history of Army Reserve service, including ACDUTRA and INACDUTRA service.

Third, the AOJ is obligated to obtain further VA medical treatment records.  As noted above, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. §§ 5103A(a), (c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran's most recent VA medical treatment records only date to October 2007, over 4 years ago, raising the possibility that the Veteran has sought additional relevant treatment in the intervening years.  Therefore, the Board concludes that the AOJ should obtain any relevant VA medical treatment records dating from after September 2007.

Fourth, the Veteran indicated that additional relevant private treatment records may be available regarding his claims.  In this regard, the Board notes that the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (consent form) in September 2007, which indicated that relevant records may be held by Dr. C. Fernandez (Rosa).  The Veteran submitted a record from this physician; however, the AOJ made no request for the complete records identified.  VA's duty to assist includes making reasonable efforts to obtain relevant medical treatment records of the Veteran (including private records).  38 U.S.C.A. §§ 5103A(b)(1), (2); 38 C.F.R. §§ 3.159(c)(1).  Because any treatment record regarding the history of his current disorders might be relevant to the Veteran's claim, the AOJ should attempt to obtain these records, and, if the AOJ is unable to obtain the records, the AOJ must record the attempt to obtain the records within the Veteran's case file.

Finally, in disability compensation (service-connection) claims, VA must provide a medical examination when there is evidence of a current disability and evidence connecting that current disability to the Veteran's active service, but insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon, at 81.  As such, the standard for requiring a VA medical examination is quite low.  

Regarding his claim for service connection for low back pain, the Veteran was treated during service in January 1984 for low back pain, which was diagnosed as a muscle strain.  He was subsequently treated for back related issues in April 1994, and by VA beginning in June 2007.  He also submitted a record of a work-related claim dated in November 1994.  He has also indicated that he received relevant treatment during a one-year period of service in Afghanistan that ended in March 2007.  The Veteran is competent to describe receiving treatment for back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994; see also 38 C.F.R. § 3.159(a)(2).  Simply put, there is evidence of a current back disorder, evidence of an in-service incurring incident, and evidence that there may be a relationship between the two.  

Regarding the Veteran's claims for service connection for the residuals of a fracture of the finger and limitation of motion of the right hand, the Veteran has asserted that these were caused by a training incident at Fort Gordon, Georgia.  See the Veteran's June 2007 claim, and the Veteran's October 2007 NOD.  The Board notes that there are no contemporaneous records to document this occurrence in the record at this time; however, the Veteran is competent to describe an injury such as a fracture of his finger, as well as subsequent symptoms involving limitation of motion of the right hand.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  Furthermore, in light of the fact that these records are not currently associated with the record, the Board notes that in such cases there is a heightened obligation to assist the appellant in the development of the case.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Therefore, there is also some evidence of a service-related injury as well as evidence of current symptoms relevant to the residuals of a broken finger and limitation of motion of the right hand, as well as an indication of a connection between the two.  

Finally, the Veteran has asserted that he currently experiences an acquired psychiatric disorder, which began during or is due to his military service.  In this regard, a VA medical treatment record from June 2007 indicated that the Veteran was "irritable and crying w/o motive," since returning from Afghanistan in March 2007 after a year of service there.  The Veteran has also indicated that his acquired psychiatric disorder may be related to prior military service.  See the October 2007 VA medical treatment record, and the private treatment records dated in April 2006 from the Sacred Heart Clinic, and September 2006 from Inspira Psychotherapeutic Institute.  Here, also, there is evidence of a current acquired psychiatric disorder, and evidence that such a disorder may be related to the Veteran's military service.  

As such, for each of these disorders, there is evidence that the Veteran has a current disorder that may have been incurred in or aggravated by his active service.  However, the evidence currently of record is insufficient evidence to allow the Board to determine that these disorders are due to or aggravated by active duty service, or during a period of ACDUTRA or INACDUTRA service.  Therefore, the Veteran should be provided with relevant VA medical examinations regarding each of his service connection claims.


Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter addressing service connection for low back pain, the residuals of a finger fracture, limitation of motion of the right hand, and an acquired psychiatric disorder for ACDUTRA or INACDUTRA periods of service in the Army Reserve.  

	Specifically, this letter should notify the Veteran and his representative of any information such as lay or medical evidence not previously provided that is necessary to substantiate his service connection claims based on ACDUTRA and INACDUTRA service.  This letter must also advise the Veteran of what information or evidence that he should provide and what information or evidence VA will attempt to obtain on his behalf.

2.	Ask the Veteran to identify his unit and dates of service with the Army Reserve, as well as any other information necessary to obtain the Veteran's relevant service treatment records (STRs) and service personnel records (SPRs).

	Then, regardless of the Veteran's response, utilizing the evidence of record, obtain all of the Veteran's medical and personnel records from the Army Reserve.  The AOJ should contact the appropriate records custodian(s).  The AOJ should attempt to obtain:

(A)	All service treatment records (STRs) for the Veteran's service in the Army Reserve.  

(B)	Verification, insofar as possible, of all periods of active service, and ACDUTRA and INACDUTRA service, with the Army Reserve (including confirmation of deployment to Afghanistan for active military service for the year of prior to March 2007).  

(C)	Request any relevant treatment records of a finger fracture or right hand injury during a training exercise at Fort Gordon, Georgia, dating from 1986.

(D)	Request all relevant treatment records for treatment of the Veteran for low back pain in Afghanistan during the year prior to March 2007.

	All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.  Notice to the Veteran of the same should comply with 38 C.F.R. § 3.159(e).

3.	Obtain all relevant VA medical treatment records after October 2007.  If these records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

4.	Ask the Veteran to identify all health care providers that have treated or evaluated him for low back pain, the residuals of a fracture of the finger and right hand limitation of motion, and for an acquired psychiatric disorder, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file.  Provide the Veteran with a VA Form 21-4142 to allow him to provide the necessary consent.

	Specifically, the AOJ should make an attempt to acquire complete records of treatment for low back pain and depression from Dr. C. Fernandez, as identified by the Veteran in the September 2007 21-4142 and the dispensary ("Jun 2006 Depression") identified by the Veteran in the September 2007 21-4142.

	All attempts to secure these records, and any response received, must be documented in the claims file.  Notice should comply with 38 C.F.R. § 3.159(e).

5.	After all relevant evidence has been obtained, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his current back disorder, and also any residuals of a finger fracture and right hand limitation of motion.  

	The claims file must be made available to the examiner.  The examiner should note in the examination report that the claims file was reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary.

	The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for the service connection for a low back disability:

(A)	Please provide a comprehensive review of the history of the Veteran's back disorder.  

	This should include reviewing:  the Veteran's January 1984 treatment for low back pain during service, the April 1994 record from Dr. C. Fernandez Rosa, which indicated a diagnosis of lumbosacral strain, the November 1994 claim from the Puerto Rico State Insurance Fund, which recorded a report of a labor accident affecting his waist, and the VA medical treatment records dating from June 2007 with a history of prior symptoms, diagnosed as "motor neuron disease" and "spondylosis," the record dated in April 2006 from the Sacred Heart Clinic that indicates a history of low back pain, and the September 2006 record from Inspira indicating L5 related issues.

	Also review any relevant lay history provided by the Veteran (including his statements of treatment of low back pain during the year of service in Afghanistan prior to March 2007), and consider any additional evidence obtained subsequent to this remand.

	Then, answer the following questions.  If separate disorders are evident, please review separately identified disorders separately:

(A)	Is it at least as likely as not (50 percent or more probable) that any current low back disability is directly related to the Veteran's service, in particular his in-service January 1984 injury?

(B)	Is it at least as likely as not that any current low back disability is directly due to or permanently increased in severity beyond its natural progression during a period of ACDUTRA or INACDUTRA service (including a year of service in Afghanistan prior to March 2007)?  (The examiner must be provided with such dates served on activity duty, ACDUTRA, and INACDUTRA.)

(C)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings of the examination and the information obtained from a review of the record, and from the Veteran himself.  If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.	

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.	The orthopedic examiner should also review the Veteran's claim for the service connection for the residuals of a fracture of the finger and limitation of motion of the right hand.

(A)	Please provide a comprehensive review of the history of the Veteran's residuals of a fracture of the finger and limitation of motion of the right hand.  This should include reviewing:  the history provided by the Veteran regarding a fracture of the finger in 1986 and subsequent symptoms, as well as any relevant evidence obtained subsequent to this remand. 

	Then, please answer the following questions.  If separate disorders are evident, please review separately identified disorders separately:

(A)	Is it at least as likely as not (50 percent or more probable) that any residuals of a fracture of the finger and limitation of motion of the right hand are related to a period of ACDUTRA or INACDUTRA service, in particular his asserted 1986 injury at Fort Gordon, Georgia?

(B)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings of the examination and the information obtained from a review of the record, and from the Veteran himself.  If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.	

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

7.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorders that he may be experiencing, to determine whether any of the Veteran's current psychiatric disorders may be etiologically related to his military service.

	The claims file must be made available to the examiner.  The examiner should note in the examination report that the claims file was reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary.

	The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for an acquired psychiatric disorder:

(A)	Provide a comprehensive review of the history of the Veteran's current acquired psychiatric disorder.  This should acknowledge: the Veteran's history of VA medical treatment and the private medical treatment records, as well as any relevant history provided by the Veteran or any records obtained subsequent to this remand.

	Then, please answer the following questions:

(A)	Is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder due to his military service?  The examiner must fully address all the evidence of record.

(B)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings of the examination and the information obtained from a review of the record, and from the Veteran himself.  If the examiner is unable to provide the requested opinion without a resort to speculation, then explain why this is so.	

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

8.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

9.	After completing the above development, the AOJ should readjudicate the issues of service connection for low back pain, the residuals of a fracture of the finger and right hand limitation of motion, and for an acquired psychiatric disorder.  Consider any new evidence secured since the June 2009 supplemental statement of the case (SSOC).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


